Citation Nr: 1122032	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision.

The Veteran testified in a hearing held at the RO before a Decision Review Officer (DRO) in July 2009.  

The Board remanded the case to the RO for further development in March 2010.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Where the Board's remand orders were not substantially complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  Id.

In the present case, the Board previously remanded the Veteran's claim in March 2010 for further evidentiary development of the record.

In the remand, the Board instructed the RO to contact the Veteran and ask him to identify any health care providers having treatment records pertinent to his claim. The RO accomplished this action with a notice letter sent to the Veteran in May 2010.
The Board's March 2010 remand also instructed the RO to obtain and associate with the claims file all VA treatment records, specifically VA treatment from December 2002 to May 2005.

The RO obtained the Veteran's VA treatment records only from June 2008 to July 2010.

Furthermore, the March 2010 remand instructed the RO to provide the Veteran a new VA examination to determine the nature and etiology of the claimed ED.  

The examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran had ED that was caused or aggravated by his service-connected PTSD or medication.  

The Veteran was afforded a VA examination in June 2010.  Although the examiner opined that it was less likely than not that the Veteran's ED was caused by or the result of the medications used in treatment of the PTSD, the examiner failed to provide an opinion as to whether the Veteran's ED was aggravated by the service-connected PTSD medications aggravated his erectile dysfunction.  

Accordingly, the Board finds that there has not been substantial compliance with its March 2010 remand.  

For these reason, the Board finds that the June 2010 examiner should amend her examination report to include an opinion as to whether the Veteran's PTSD or PTSD medications aggravated his ED.  See Stegall, supra.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the requested actions, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to attempt to obtain copies of any outstanding VA treatments records for the period prior to 2006 and associated them with the claims file.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for the June 2010 VA examiner to review the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  The June 2010 should specifically offer an opinion as to the following:

Is it is at least as likely as not (50 percent probability or more) that the Veteran's current ED was aggravated by the service-connected PTSD or medication taken for his PTSD?

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall, supra.

4.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


